

114 S1467 IS: Pedestrian Safety Act of 2015
U.S. Senate
2015-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1467IN THE SENATE OF THE UNITED STATESMay 22, 2015Mrs. Gillibrand (for herself, Mr. Blumenthal, Mr. Booker, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Secretary of Transportation to establish new standards for automobile hoods and
			 bumpers to reduce pedestrian injuries, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pedestrian Safety Act of 2015. 2.Motor vehicle pedestrian protection (a)RulemakingNot later than 2 years after the date of the enactment of this Act, the Secretary of Transportation, through the Administrator of the National Highway Traffic Safety Administration, shall issue a final rule that—
 (1)establishes standards for the hood and bumper areas of motor vehicles, including passenger cars, multipurpose passenger vehicles, trucks, and buses with a gross vehicle weight rating of 4,536 kilograms (10,000 pounds) or less, in order to reduce the number of injuries and fatalities suffered by pedestrians who are struck by such vehicles; and
 (2)considers the protection of vulnerable pedestrian populations, including children and older adults.
 3.Pedestrian safety roadway improvementsSection 120(c)(1) of title 23, United States Code, is amended— (1)by inserting including pedestrian hybrid beacons, after traffic control signalization,; and
 (2)by inserting roadway improvements that provide separation between pedestrians and motor vehicles, including pedestrian sidewalks and crossing islands, after safety rest areas,.
 4.Inclusion of safety public awareness campaigns in highway safety improvement projectsSection 148(a)(4)(B) of title 23, United States Code, is amended by adding at the end the following:
			
 (xxv)Safety public awareness campaigns..